Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ASSET PORTFOLIO MANAGER A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 30, 2007, to the Prospectus Dated April 30, 2007 This Supplement adds certain information to your Prospectus, dated April 30, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 142345 Page 2 of 2 April 2007 ASSET PORTFOLIO MANAGER A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Evergreen Investment Management loan account. Company, LLC. · Has no guaranteed minimum value under the variable account. The value varies · Fidelity Management & Research Co. with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges including possible surrender charges. · ING Investment Management Co. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the insured person dies. B.V. · Are calculated under your choice of options: · J.P. Morgan Investment Management Inc. Option 1 - the base death benefit is the greater of the amount of base · Julius Baer Investment Management, LLC insurance coverage you have selected or your policy value multiplied by the · Legg Mason Capital Management, Inc. appropriate factor from the definition of life insurance factors described in · Lord, Abbett & Co. LLC Appendix A; · Marsico Capital Management, LLC Option 2 - the base death benefit is the greater of the amount of base · Massachusetts Financial Services insurance coverage you have selected plus the policy value or your policy Company value multiplied by the appropriate factor from the definition of life · Morgan Stanley Investment Management, insurance factors described in Appendix A; or Inc. (d/b/a Van Kampen) Option 3 - the base death benefit is the greater of the amount of base · Neuberger Berman, LLC insurance coverage you have selected plus premiums paid minus · Neuberger Berman Management Inc. withdrawals taken or your policy value multiplied by the appropriate factor · OppenheimerFunds, Inc. from the definition of life insurance factors described in Appendix A. · Pacific Investment Management Company · Are equal to the base death benefit plus any rider benefits minus any outstanding LLC loans, accrued loan interest and unpaid fees and charges. · Pioneer Investment Management, Inc. · Are generally not subject to federal income tax if your policy continues to meet · T. Rowe Price Associates, Inc. the federal income tax definition of life insurance. · UBS Global Asset Management Sales Compensation (Americas) Inc. · We pay compensation to broker/dealers whose registered representatives · Wells Capital Management, Inc. sell the policy. See Distribution of the Policy , page 72 , for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the Asset Portfolio Manager variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policys Features and Benefits 3 TAX CONSIDERATIONS 58 Factors You Should Consider Before Purchasing a Tax Status of the Company 58 Policy 6 Tax Status of the Policy 59 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE ACCOUNT 14 Tax Treatment of Policy Death Benefits 60 AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 60 Security Life of Denver Insurance Company 14 Other Tax Matters 62 The Investment Options 16 ADDITIONAL INFORMATION 65 DETAILED INFORMATION ABOUT THE General Policy Provisions 65 POLICY 20 Distribution of the Policy 72 Purchasing a Policy 21 Legal Proceedings 74 Fees and Charges 25 Financial Statements 75 Death Benefits 30 APPENDIX A A-1 Additional Insurance Benefits 41 APPENDIX B B-1 Policy Value 46 APPENDIX C C-1 Special Features and Benefits 48 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 46 Fixed Account Value 46 Segment or Coverage Segment 33 Loan Account 48 Surrender Value 5 Loan Account Value 48 Valuation Date 47 Monthly Processing Date 27 Variable Account 4 Net Premium 3 Variable Account Value 46 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
